Title: James Madison to Charles Eaton Hayne, 27 August 1832
From: Madison, James
To: Haynes, Charles Eaton


                        
                            
                                Dr. Sir.
                            
                            
                                
                                     Montpellier
                                
                                Augt. 27. 1832.
                            
                        
                        I have recd. your letter of the 12th.
                        In the very crippled & feeble state of my health I cannot undertake an extended answer to your
                            enquiries, nor should I suppose it necessary if you have seen my letter to Mr. Everett in August 1830, in which the
                            proceedings of Virginia in 98-99 were explained, and the novel doctrine of nullification adverted to.
                        The distinction is obvious between 1st. such interpositions on the part of the States against unjustifiable
                            acts of the Federal Government as are within the provisions and forms of the Constitution. These provisions &
                            forms certainly do not embrace the nullifying process proclaimed in South Carolina which begins with a single State and
                            ends with the ascendancy of a minority of States over a majority; of 7 over 17; a federal law, during the process, being
                            arrested within the nullifying State, and, if a revenue law, frustrated thro’ all the States; 2. interpositions not within
                            the purview of the Constitution by the States in the soveriegn capacity in which they were parties to the constitutional
                            compact. And here it must be kept in mind that in a compact like that of the U. S. as in all other compacts, each of the
                            parties has an equal right to decide whether it has or has not been violated and made void. If one contends that it has,
                            the others have an equal right to insist on the validity and execution of it.
                        It seems not to have been sufficiently noticed that in the proceedings of Virginia referred to, the plural term States, was invariably used in reference to their
                            interpositions; nor is this sense affected by the object of maintaining within their respective limits the authorities
                            rights and liberties appertaining to them, which could certainly be best effectuated for each by cooperating
                            interpositions.
                        It is true that in extreme cases of oppression justifying a resort to original rights, and in which passive
                            obedience & non-resistance cease to be obligatory under any Government a single State, or any part of a single State
                            might rightfully cast off the yoke. What would be the condition of the Union, and the other members of it, if a single
                            member could at will renounce its connexion and erect itself, in the midst of them, into an independent and foreign power?
                            its geographical relations remaining the same, and all the social & political relations with to the others
                            converted into those of aliens and of rivals (not to say of enemies), pursuing separate & conflicting
                            interests? Should the seceding State be the only channel of foreign commerce for States having no commercial ports of
                            their own such as Connecticut, N. Jersey & North Carolina, and now, particularly, also the inland States, we know
                            what might happen from such a state of things by the effects of it even under the old Confederation among States bound as they
                            were in friendly relations by that instrument. This is a view of the subject which merits more developments than it
                            appears to have received.
                        I have sketched these few ideas more from an unwillingness to decline an answer to your letter than from any
                            particular value that may be attached to them—You will pardon me therefore for requesting that you will regard them as
                            for yourself & not for publicity which my very advanced age renders every day more and more to be avoided.
                            Accept Sir, a renewal of my respects & regards
                        
                            
                                J. Madison
                            
                        
                    